Order entered July 28, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00681-CV

                         FRITZ MANAGEMENT, LLC, Appellant

                                              V.

                   HUGE AMERICAN REAL ESTATE, INC., Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-00657-D

                                          ORDER
       Appellant’s motion for extension of time to file motion for rehearing is GRANTED, and

the time for appellant to file its motion for rehearing is EXTENDED to August 14, 2015.


                                                    /s/   LANA MYERS
                                                          JUSTICE